Citation Nr: 0739531	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-36 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from January 1971 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board remanded the case in August 2005 for additional 
development of the record.  The case has been returned for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development of this case is 
warranted.  Although the Board regrets the additional delay, 
it is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration. 

VA medical records show that the veteran has been diagnosed 
variously as having adjustment disorder with anxious mood, 
anxiety, depression, panic attacks, depressive disorder, and 
PTSD.

As noted in the previous remand, the veteran contends that 
his PTSD is related to his service in the demilitarized zone 
(DMZ) in Korea.  Specifically, the veteran reported that he 
was stationed at Camp Cloud with Co. C, 1st, 17th Inf. Div. 
and that his duties involved guarding the bridge and barrier, 
staying in a foxhole, and going out on guard duty inside the 
DMZ.  He stated that he would become frightened at night when 
the North and South Korean soldiers shot at one another.  He 
stated he felt that those bullets could have gone anywhere.  
The veteran's service personnel records show that he served 
13 months overseas and was assigned to Korea; however, the 
specific locations of his service is not clear.  

The RO was instructed to corroborate the veteran's service in 
the DMZ in Korea as well as the veteran's reported incidents 
while stationed there.  The RO sent a letter to the Modern 
Military Records Unit of the Textual Archive in September 
2005 requesting verification of the veteran's specific 
locations of service in Korea.  There is no indication in the 
claims folder that a response was received.  

The veteran, however, was afforded a VA examination in 
February 2007 and was diagnosed as having anxiety disorder, 
NOS, and dysthymic disorder.  The examiner felt that the 
veteran did not meet the criteria for PTSD based on her own 
online research about reported incidents in the DMZ during 
the veteran's service dates.  The examiner concluded that her 
research showed that during the time period that the veteran 
was stationed in the DMZ, there were only about 7 reported 
incidents of hostile fire and therefore, the veteran was 
unlikely to have heard frequent gunfire.  

In light of the above discussion, the Board finds a remand is 
necessary for further development of the veteran's claimed 
in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The AMC should review the file and 
prepare a summary of the veteran's 
stressors.  The AMC should then draft a 
letter asking the US Army and Joint 
Services Records Research Center (JSRRC) 
to provide any available information that 
might corroborate the veteran's asserted 
in-service stressors.  The JSRRC should be 
given the following:  a copy of the 
prepared summary, a copy of the veteran's 
DD Form 214, and any service personnel 
records obtained showing service dates, 
duties, and units of assignments.  If the 
JSRRC requests more specific descriptions 
of the stressors in question, the veteran 
must be notified and requested to provide 
the necessary information.

3.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

4.  After conducting any additional 
indicated development, the issue on appeal 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



